Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The indictment in this case does not contain a statement of the facts constituting the offence charged against the defendant; and therefore no conviction could properly be had under it. In the People v. Arro, 6 Cal., 207, we held that the rule of the common law, requiring a statement of the acts constituting the of-fence charged to be set out in the indictment, was not changed by our statute, as the necessity of such statement was directly recognized by the one hundred and thirty-seventh section of the act.
Every offence consists of certain facts and circumstances; and the general rule is, that all the facts and circumstances contained in the definition of the offence, whether by a rule of the com*32raon law or statute, must be stated in the indictment. (1 Whart. Cr. Plea and Prac., pp. 85, 86.) And in indictments for murder, a statement of the manner of the death, and the means by which it was effected, is indispensable. (1 Russell, 560; 2 Hale, P. C., 186.) It is also necessary to state the time and place, ss well of the infliction of the wound, as of the death of the party, in order to fix the venue, and that it may appear of record that the deceased died within a year and a day from the infliction of the injury. (1 Russell, 563.)
The reasons for these requirements are: first, that the defendant may be fully apprised of the charges against him, so that he may be prepared for his defence; second, that the record may be a bar to a future prosecution for the same offence; and third, that it should appear from the facts patent on the record, that a distinct, legally defined crime has been committed, in order that the Court may be justified in awarding judgment according to law. The defects in the indictment are not cured by verdict, but may be taken advantage of by motion in arrest of judgment.
It follows, that the Court erred in refusing to arrest the judgment on defendant's motion.
The judgment is reversed, and the cause remanded, with directions that the indictment be set aside, and the ease submitted for the action of another grand jury.